internal_revenue_service number release date index number --------------------------------------------------- ----------------------------------------------- -------------------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- telephone number -------------------- refer reply to cc ita b04 plr-102511-12 date date ty -------------------------- ty -------------------------- legend taxpayer trust affiliate qrs state a state b property rq date date date eatx eat parent ------------- ------------------------------------------------- ------------------------------------------------ ------------------------------------------------------- --------------------------------------- ------------ -------- ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ------------------------ ------------------------ --------------------- ---------------------------------------------- dear ------------- this is in reply to taxpayer’s request for a private_letter_ruling dated date concerning whether sec_1031 of the internal_revenue_code applies to defer gain in a transaction in which taxpayer and a related_party entered into separate qualified exchange accommodation arrangements for parking the same property held by a single exchange accommodation titleholder plr-102511-12 facts parties to the proposed transaction trust is a state a_trust classified as a real_estate_investment_trust reit for federal_income_tax purposes taxpayer is a state b limited_partnership and affiliate is a state a limited_partnership each entity uses the annual_accounting_period ending december and an overall accrual_method of accounting for maintaining its accounting books_and_records and filing its federal_income_tax returns trust owns approximately percent of taxpayer and is its sole general_partner outside partners own the remaining percent of taxpayer trust also owns interests in other subsidiaries trust conducts its operations and owns properties through taxpayer and the other subsidiaries taxpayer owns percent of affiliate qrs a state b corporation owns the remaining percent in affiliate because trust owns percent of qrs qrs is a qualified_reit_subsidiary and a disregarded_entity for federal_income_tax purposes under sec_856 accordingly affiliate’s profits gains deductions and losses are allocable to trust or taxpayer for federal_income_tax purposes proposed transaction taxpayer and affiliate each owned one or more separate multifamily residential apartment properties these entities each targeted property for acquisition as replacement_property through transactions separately structured as like-kind_exchanges taxpayer and affiliate each own one or more properties that are of like_kind to property for purposes of sec_1031 and sec_1_1031_a_-1 of the income_tax regulations the seller of property required that the sale purchase of property close on date neither taxpayer nor affiliate had disposed of any property for exchange by that date therefore each initiated a reverse_like-kind_exchange under the safe_harbor provisions of revproc_2000_37 2000_2_cb_308 each entered into a qualified exchange accommodation arrangement qeaa with eatx an exchange accommodation titleholder eatx is a limited_liability_company wholly owned by eat parent eat parent is not related to taxpayer or affiliate taxpayer represents that taxpayer and affiliate have each complied with the requirements of revproc_2000_37 this includes the requirement that taxpayer have a bona_fide intent to acquire property as replacement_property in a like-kind_exchange under sec_1031 at the time eatx acquired qualified indicia of ownership in property affiliate has also submitted representations that it had an identical intent with respect to property in addition taxpayer’s qualified exchange accommodation arrangement plr-102511-12 qeaa provides that taxpayer acknowledges that eatx had entered into a concurrent qeaa for property with affiliate which gave affiliate rights to acquire property in whole or part to complete like-kind_exchanges under taxpayer’s qeaa taxpayer’s right to acquire property is subject_to it giving notice to eatx of its intention to acquire property in whole or part this was subject however to a proviso that taxpayer’s rights terminate upon prior delivery of such notice by affiliate the agreement also provides that if affiliate gives prior notice of its intent to acquire property eatx has no further obligation to transfer property to taxpayer whether in connection with the exchange described in the agreement or otherwise the agreement also provides that if affiliate states its intention to acquire only a portion of property eatx’s obligations to transfer the balance of property to taxpayer are unaffected affiliate simultaneously entered into its own qeaa with eatx for property listing taxpayer as the other party that may acquire property under taxpayer’s qeaa under substantially the same terms and conditions on date eatx acquired title to property using funds that taxpayer advanced on date which was within the 45-day identification period taxpayer and affiliate each identified property that each proposed to transfer as relinquished_property according to terms of its respective qeaa with eatx taxpayer identified three potential relinquished properties and affiliate identified one prior to date taxpayer’s qualified_intermediary sold rq one of the three properties taxpayer identified as potential relinquished_property on date as provided in taxpayer’s qeaa eatx transferred property to taxpayer to complete taxpayer’s exchange law and analysis sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind that is to be held either for productive use in a trade_or_business or for investment under sec_1031 and sec_1_1031_k_-1 a deferred_exchange may qualify for tax_deferral if the taxpayer identifies the replacement_property on or before days after the taxpayer transfers the relinquished_property and receives the replacement_property within the replacement_period the replacement_period ends on the earlier of-- i the day that i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date including extensions for the taxpayer's return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs revproc_2000_37 provides a safe_harbor for structuring reverse exchanges through parking arrangements under this revenue_procedure the service treats an exchange plr-102511-12 accommodation titleholder eat as the beneficial_owner of property for federal_income_tax purposes if the property is held in a qeaa see sec_1 of revproc_2000_37 as modified by section dollar_figure of revproc_2004_51 2004_2_cb_294 in other words this revenue_procedure provides guidance on how to complete like-kind_exchanges where the taxpayer’s sale of relinquished_property does not precede the eat’s acquisition of replacement_property through an arrangement with the taxpayer revproc_2000_37 sets forth the following safe-harbor requirements for establishing a qeaa the eat which is not the taxpayer or a disqualified_person and which is subject_to federal_income_tax must acquire a qualified indicia of ownership qio in the parked property at the time eat acquires a qio the taxpayer has a bona_fide intent that the parked property be either replacement or relinquished_property in an exchange intended to qualify for deferral of gain_or_loss under sec_1031 the eat and the taxpayer enter into a written qualified_exchange_accommodation_agreement no later than five business days after the eat acquires a qio in the parked property providing that the eat is holding the property for the benefit of the taxpayer in order to facilitate an exchange under sec_1031 and this revenue_procedure the agreement must specify that the eat will be treated as the beneficial_owner of the parked property for federal_income_tax purposes and that both the eat and the taxpayer must report federal_income_tax attributes on their respective income_tax returns in a manner consistent with this agreement no later than days after the transfer of a qio of the replacement_property to the eat the taxpayer must properly identify the relinquished_property in a manner consistent with the principles described in sec_1_1031_k_-1 for this purpose the taxpayer may properly identify alternative or multiple properties as provided in sec_1_1031_k_-1 no later than days after the transfer of a qio of the property to the eat the property is transferred either directly or indirectly through a qualified_intermediary to the taxpayer as replacement_property or as relinquished_property to a third party buyer who is not a disqualified_person the combined time that the qeaa may hold replacement and relinquished_property may not exceed days taxpayer represents that it satisfied the requirements for a deferred_exchange in sec_1_1031_k_-1 and the safe_harbor for reverse exchanges in revproc_2000_37 at the time eatx acquired a qio in property it was not clear whether taxpayer or affiliate each of which had identified relinquished properties would complete the transfer of one or more such identified properties to complete the exchange within the 180-day period permitted for a qeaa under revproc_2000_37 plr-102511-12 revproc_2000_37 allows taxpayer to complete a reverse_like-kind_exchange without concern that eatx’s ownership of property will be attributed to taxpayer eatx may enter into qeaas with more than one entity including persons related to taxpayer each of which has a bona_fide intent to acquire the same property as the replacement_property for their respective exchanges revproc_2000_37 as modified by revproc_2004_51 does not prohibit an accommodation party from serving as an eat to multiple taxpayers under multiple and simultaneous qeaas for the same parked property that affiliate’s qeaa failed because taxpayer timely acquired property under its qeaa using the same eat does not invalidate taxpayer’s qeaa conclusion based strictly on the information submitted and each representation made including the representation that taxpayer and affiliate each had a bona_fide intent to acquire property pursuant to each of its qeaas we conclude that taxpayer’s qeaa to acquire property constitutes a separate and distinct qeaa as defined in revproc_2000_37 with separate application of the identification rules of sec_1_1031_k_-1 even though affiliate simultaneously entered into a separate qeaa with the same eat to acquire the same property except as provided in the preceding paragraph we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter for example we do not express an opinion whether taxpayer and affiliate each had a bona_fide intent to acquire property pursuant to their qeaas see sec_4 of revproc_2012_3 2012_1_irb_113 further taxpayer may rely on this ruling only if taxpayer has otherwise fully complied with i all requirements for deferral of gain under sec_1031 and its regulations ii revproc_2000_37 and and iii the provisions of its exchange_agreement with its qualified_intermediary and its qeaa with eatx this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s plr-102511-12 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting cc
